DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 21 Sept. 2021 has been entered.
Claims 2, 11, 14-17, 26-31 and 35-39 are currently pending and are considered here.

Withdrawn Rejections
The rejection of claim 35 under 35 U.S.C. 112(b) as being indefinite for reciting the phrases "e.g." and “etc.” is withdrawn in view of the claim amendments in the Response of 21 Sept. 2021.
The rejection of claims 2, 11, 15, 26-31, 35, 38 and 39 under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7998740 to Sackstein is withdrawn in view of the claim amendments in the Response of 21 Sept. 2021.
The rejection of claims 2, 11, 17, 26-31, 35, 36, 38 and 39 under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7875585 to Sackstein is withdrawn in view of the claim amendments in the Response of 21 Sept. 2021.
The rejection of claims 14, 16 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent 7875585 to Sackstein (the ‘585 Patent) in view of Glenn is withdrawn in view of the claim amendments in the Response of 21 Sept. 2021.
The pending obviousness-type double patenting rejections are withdrawn, and are resubmitted below in modified form to address the instant claim amendments.

Response to Arguments
Applicant's arguments filed 21 Sept. 2021 have been fully considered but they are not persuasive. 
Applicant argues that the instant amendments to the claims address the indefiniteness rejections.  This is not persuasive because the amendments (reciting that the cells are MSCs modified ex vivo to enhance expression of HCELL) do not address the bases for the indefiniteness rejections below (defining the the expression level of the E- and/or L-selectin ligand and/or the localization and/or colonization of cells by reference to another element (the level of expression of a native population of the cells or the localization and/or colonization of a native population of the cells) which is itself variable, and reciting a function or result achieved by the invention without reciting the particular structure, materials or steps that accomplish the function or achieve the result).  The rejections are thus maintained below.
Applicant’s arguments regarding the prior art rejections are persuasive and the rejections have been withdrawn, with new rejections set forth below addressing the new limitations.

Claim Rejections - 35 USC § 112(b) (indefiniteness)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 11, 14-17, 26-31 and 35-39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the "population expressing the E-selectin ligand and/or L-selectin ligand at a level that exceeds the level of expression of a native population of the MSCs" and “said population exhibits enhanced localization and/or colonization within the inflamed and/or damaged tissue relative to a native population of the MSCs”. Defining a claim element (the expression level of the E- and/or L-selectin ligand and/or the localization and/or colonization of cells) by reference to another element (the level of expression of a native population of the cells or the localization and/or colonization of a native population of the cells) which is itself variable renders the claims indefinite (seeMPEP 2173.05(b)). The level of expression of 
Claims 14-17 recite various functional limitations describing the effect of the administering step, including “an immunomodulatory effect” (claim 14), “a tissue reparative effect” (claim 15), “an enhanced host defense/immune response effect” (claim 16) and “an anti-malignancy effect” (claim 17).  Claims 14-17 recites a function or result achieved by the invention without reciting the particular structure, materials or steps that accomplish the function or achieve the result, and thus fails to provide a clear-cut indication of the scope of the subject matter embraced by the claim (see MPEP 2173.05(g)).  For example, there are a wide range of variables that could potentially influence the therapeutic effect of cell administration, including, e.g., the nature of the composition (e.g., additional active ingredients), the identity of the subject, the mode/manner of administration, etc., and there is no indication in the claims or specification as to how the various effects recited in claims 14-17 are achieved via the steps of claims 14-17 (e.g., whether the effects depend on inherent properties of certain cell types or require some other combination of factors).  As such, one of ordinary skill would not be reasonably apprised of the scope of claims 14-17. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, 15, 26-31, 35, 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US Patent 7875585 to Sackstein (the ‘585 Patent; cited in IDS of 18 June 2020) in view of Thankamony et al., Proceedings of the National Academy of Sciences 108.6 (2011): 2258-2263.
The ‘585 Patent teaches a method for treating a disease/condition in a subject, comprising administering to a subject (e.g., a human subject) a population of cells which have been treated to increase cell surface expression of HCELL (such that the cells express HCELL at a level that exceeds the level of expression of a native (i.e. untreated) population of the cells), wherein the cells are administered to treat any of a variety of injuries/conditions including, e.g., inflammatory disorders, hematopoietic disorders, cancers and disorders treatable with stem cells (e.g., diabetes, myocardial infarction) (entire doc, including col. 1, line 44 to col. 3, line 51; col. 18, line 14 to col. 26, line 67). HCELL is an E-selectin ligand and an L-selectin ligand (col. 1, lines 60-62).  The ‘585 Patent teaches that the cells can be any type of stem cells (col. 2, lines 28-33; col. 18, lines 15-19).
Claims 2, 11, 15, 26-31, 35, 38 and 39 differ from the ‘585 Patent in that: the stem cells are mesenchymal stem cells (MSCs).
rd ¶; also, p. 2262-2263, last ¶: HCELL expression “should promote cellular delivery to any site of tissue damage”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of the ‘585 Patent to treat a condition treatable with stem cells by administering stem cells which have been treated ex vivo to enhance HCELL expression wherein the stem cells are MSCs as taught by Thankamony because it would have been obvious to combine prior art elements according to known methods to yield predictable results.  One of ordinary skill would have been motivated to use MSCs in the method of the ‘585 Patent because Thankamony teaches that MSCs have therapeutic potential in a wide range of conditions.  Using MSCs in the method of the ‘585 Patent would have led to predictable results with a reasonable expectation of success because the ‘585 Patent teaches that the cells can be any stem cells, and because Thankamony teaches that MSCs modified in the manner taught by the ‘585 Patent have the intended effect of undergoing robust TEM which allows systemically administered cells to migrate from blood vessels into sites of tissue injury.

Regarding the recitation in claim 2 that the method is for “treating a disease, disorder or medical condition manifesting as inflamed and/or damaged tissue”, the instant specification discloses that E-selectin “is prominently expressed on endothelial beds at all sites of inflammation—both acute and chronic types—regardless of whether it is induced by direct tissue injury (e.g., burns, trauma, decubitus ulcers, etc.), ischemic/vascular events (e.g., myocardial infarct, stroke, shock, hemorrhage, coagulopathy, etc.), infections (e.g., cellulitis, pneumonia, meningitis, SIRS, etc.), neoplasia (e.g., breast cancer, lung cancer, lymphoma, etc.), immunologic/autoimmune conditions (e.g., graft vs. host disease, multiple sclerosis, diabetes, inflammatory bowel disease, lupus erythematosus, rheumatoid arthritis, psoriasis, etc.), degenerative diseases (e.g., osteoporosis, osteoarthritis, Alzheimer's disease, etc.)” (Spec., [0007]).  Thus, administering cells having enhanced HCELL expression to treat, e.g., cancer or diabetes, would be treating “a disease, disorder or medical condition manifesting as inflamed and/or damaged tissue”.
Regarding the recitation in claim 2 that "said cell administration occurs coincident with E-selectin expression on endothelial cells within the target tissue and/or coincident with accumulation of leukocytes within the target tissue", the instant specification discloses that E-selectin is "prominently expressed on endothelial beds at all sites of inflammation - both acute 
Regarding the recitation in claim 2 that “said population exhibits enhanced localization and/or colonization within the inflamed and/or damaged tissue relative to a native population of the cells”, the instant specification indicates that E-selectin is prominent at sites of inflammation (see above) and thus enhanced expression of the E-selectin ligand HCELL would result in increased localization at such sites.  Moreover, the ‘585 Patent and Thankamony teach that the enhanced HCELL expression results in the cells having increased engraftment/TEM (i.e. colonization) relative to native cells (‘585 Patent, col. 2, lines 42-54; col. 20, line 30 to col. 21, line 62; Thankamony, p. 2258, Abstract and first 3 ¶).

Claims 14, 16 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of the ‘585 Patent in view of Thankamony, as applied to claims 2, 11, 15, 26-31, 35, 38 and 39, further in view of Glenn et al., World journal of stem cells 6.5 (2014): 526.
Claims 14, 16 and 37 differ from the combination of the ‘585 Patent in view of Thankamony, as applied to claims 2, 11, 15, 26-31, 35, 38 and 39, in that: an 
Glenn teaches that mesenchymal stem cells (MSCs) can have immunomodulatory effects that can be immunosuppressive or immunogenic, and that MSCs can be useful as immunosuppressive agents to treat autoimmune diseases such as multiple sclerosis (entire doc, including under Abstract; MSCS AND IMMUNOSUPPRESSION; and MSCS AND IMMUNOGENICITY; Table 1 and THERAPEUTIC CONSIDERATIONS AND CONCLUSIONS). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of the combination of the ‘585 Patent in view of Thankamony to treat a condition treatable with stem cells by administering MSCs which have been treated ex vivo to enhance HCELL expression wherein the method involves administering the MSCs to treat a condition described by Glenn, such as MS, in which the MSCs have an immunomodulatory effect (which can include an immunosuppressive effect and/or an immunogenic (i.e. enhanced host defense/immune response effect)) because it would have been obvious to combine prior art elements according to known methods to yield predictable results.  One of ordinary skill would have been motivated to treat a condition such as MS by administering MSCs to achieve an immunomodulatory effect as taught by Glenn wherein the MSCs are modified to enhance HCELL expression in order to enhance the engraftment and/or regenerative effect of the stem cells as taught by the ‘585 Patent and Thankamony. Treating a condition such as MS by administering MSCs to achieve an immunomodulatory effect as taught by Glenn wherein the MSCs are modified to enhance HCELL expression as taught by the ‘585 . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of the ‘585 Patent in view of Thankamony, as applied to claims 2, 11, 15, 26-31, 35, 38 and 39, further in view of Dai et al., Cancer letters 305.1 (2011): 8-20.
Claim 17 differs from the combination of the ‘585 Patent in view of Thankamony, as applied to claims 2, 11, 15, 26-31, 35, 38 and 39, in that: an anti-malignancy effect is achieved by colonization within a tumor/malignant site.
Dai is a review article teaching various uses of MSCs in cancer therapy (entire doc, including under 3. The interaction of MSC and cancer; and 4. Dual-targeted anti-tumor effect of engineered MSCs).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of the combination of the ‘585 Patent in view of Thankamony to treat a condition treatable with stem cells by administering MSCs which have been treated ex vivo to enhance HCELL expression wherein the condition is cancer (wherein the MSCs produce an anti-malignancy effect) because it would have been obvious to combine prior art elements according to known methods to yield predictable results.  One of ordinary skill would have been . 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of the ‘585 Patent in view of Thankamony, as applied to claims 2, 11, 15, 26-31, 35, 38 and 39, further in view of Fiorina et al., The Journal of Immunology 183.2 (2009): 993-1004..
Claim 36 differs from the combination of the ‘585 Patent in view of Thankamony, as applied to claims 2, 11, 15, 26-31, 35, 38 and 39, in that: the disease being treated is diabetes.
Fiorina teaches that administration of MSCs from healthy individuals delays the onset of type I diabetes in animal models, and that such findings provide support for developing MSCs as a clinical therapy for type I diabetes in humans (entire doc, including Abstract; Discussion).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of the combination of the ‘585 Patent in view of Thankamony to .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 11, 14-17, 26-31 and 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 7,998,740 optionally in . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the '740 Patent teaches a method of administering to a subject a population of stem cells (HSC) which have been treated to increase cell surface expression of HCELL (such that the cells express HCELL at a level that exceeds the level of expression of a native (i.e. untreated) population of the cells) wherein the cells are administered to treat, e.g., a direct tissue injury (i.e. a disease manifesting as inflamed or damaged tissue), and the instant specification evidences that such administration would occur "coincident with E-selectin expression on endothelial cells within the target tissue" and "coincident with accumulation of leukocytes within the target tissue" (see 103 rejection, above).  Moreover, Thankamony teaches that MSCs can be treated to enhance HCELL expression, and the ‘585 Patent, Glenn, Pai and/or Fiorina teaches that such cells can be used to treat additional inflammatory conditions, such as diabetes, cancer and MS (see above).
Claims 2, 11, 14-17, 26-31 and 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over i) claims 1-8 of U.S. Patent No. 9,914,913; ii) claims 1-16 of U.S. Patent No. 9,523,078; iii) claims 1-27 of U.S. Patent No. 8,728,810; iv) claims 21-51 of U.S. Patent No. 8,084,236; and v) claims 1-9 of US Patent No. 10370642, each optionally in view of U.S. Patent No. 7,998,740 to Sackstein, US Patent 7,875,585 to Sackstein and/or Thankamony, Glenn, Pai and/or Fiorina (as applied above).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘913, ‘078, ‘810 and ‘236 Patents teach methods for forming therapeutic cells such as stem cells with enhanced homing/engraftment capability by treating the cells ex vivo with a glycosyltransferase 
Claims 1, 11, 15, 32, 35, 38 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over: claims 1-71 of copending Application No. 16303185 optionally in view of U.S. Patent No. 7,998,740 to Sackstein, US Patent 7,875,585 to Sackstein, Thankamony, Glenn, Pai and/or Fiorina.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘185 Application teach methods of forming therapeutic cells (such as MSCs) with enhanced homing/engraftment capability by treating the cells ex vivo with a glycosyltransferase effective to increase HCELL expression (via culturing the cell with a nucleic acid encoding such glycosyltransferase under conditions suitable for expression of the nucleic acid), and the ‘740 Patent, the ‘585 Patent, Glenn, Pai and/or Fiorina teaches that such cells are useful for treating direct tissue injury, cancer, diabetes and MS as set forth in the instant claims (see 103 rejection, above). 
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657